DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.

Response to Amendment
In view of applicant’s amendments and arguments filed on March 25, 2021, the rejections of claims 1-7 and 17-21 under 35 U.S.C. 103 as stated in the Office Action mailed on February 24, 2021 have been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element number “717” in figure 7B.  Corrected drawing sheets in 

Reason for Allowance
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the dielectric layer comprises a nano-crystalline film that includes a plurality of nano-crystallite regions suspended within and separated by an amorphous matrix layer of the dielectric layer; annealing the dielectric layer a first time to further crystallize the plurality of nano-crystallite regions.
Claim 17 recites the gate dielectric layer including a plurality of self-contained nano-crystallite regions comprising a plurality of crystalline/amorphous interfaces, wherein the plurality of crystalline/amorphous interfaces are coherence interfaces.

Claims 2-7 and 18-21 variously depend from claim 1 or 17, so they are allowed for the same reason.
The examiner’s statements of reasons for allowance of claims 8-11 and 13-16 were given in the Office Action mailed on February 24, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 10, 2021